DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 03/23/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Drawings
The drawings are objected to because the  signal reference (Vsqd) in Fig. 5B should be corrected as (Vs*qd).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Specification
The disclosure is objected to because of the following informalities: Equation [5] has a typographical error. Appropriate correction is required.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18- 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of U.S. Patent No. US 9948224 B1. Although the claims at issue are not identical, they are not patentably distinct from each. 
The ensuing chart depicts how the claims in the subject application resemble to claims of U.S. Patent No. US 9948224 B1:


Claim of subject Application


Claims of U.S. Patent No. US 9948224 


18. A drive system for driving an AC electric machine, the drive system comprising: 



a control system configured to: 








cause the power converter to inject the carrier signal onto the primary excitation current vector, the carrier signal comprising one of a carrier voltage and a carrier current that is superimposed on the primary excitation current vector; 


measure at least one magnetic alignment signature of the AC electric machine that is derived from a carrier response signal generated from the injected carrier signal; and 

control an orientation of the primary excitation current vector using the measured at least one magnetic alignment signature to operate the AC electric machine; wherein, 

in causing the power converter to inject the carrier signal, the control system is further configured to control at least one of an angle and frequency of the carrier signal to maintain a noise level 



1. A drive system for driving an AC electric machine, the drive system comprising: 





a control system separate from or incorporated into the electric machine power converter configured to: 

provide a primary current excitation to drive the AC electric machine, the primary current excitation comprising a current vector having a magnitude and angle; 

inject a carrier signal to the AC electric machine that is superimposed onto the current vector, with the carrier signal being selected to generate a carrier response signal that has sensitivity to magnetic alignment information of the AC electric machine at its operating point;

measure at least one magnetic alignment signature of the AC electric machine from the generated carrier response signal; and 


control an orientation of the current vector using the measured at least one magnetic alignment signature, so as to achieve a desired magnetic operation of the AC electric machine.

6. The drive system of claim 2 wherein, in injecting the carrier signal, the control system is configured to inject a pulsating high frequency voltage signal or current signal with angle compensation that 

23. A drive system for driving an AC electric machine, the drive system comprising: 

an electric machine power converter configured to provide a primary current excitation to drive the AC electric machine and inject a carrier signal to the AC electric machine, the primary current excitation comprising a current vector having a magnitude and angle; and 

a control system separate from or incorporated into the electric machine power converter, 






the control system commanding the power converter to inject the carrier signal to the AC electric machine that is 

with the carrier response signal providing a measurable magnetic alignment signature of the AC electric machine; wherein, 

in commanding the power converter to inject the carrier signal, the drive system is configured to: 

determine an injection angle that minimizes at least one of noise and vibration of the AC electric machine caused by the injected carrier signal; and command the power converter to inject the carrier signal at the injection angle.

1. A drive system for driving an AC electric machine, the drive system comprising: 

an electric machine power converter configured to provide a primary current excitation to drive the AC electric machine, the primary current excitation comprising a current vector having a magnitude and angle; and 


a control system separate from or incorporated into the electric machine power converter configured to: 

provide a primary current excitation to drive the AC electric machine, the primary current excitation comprising a current vector having a magnitude and angle; 

inject a carrier signal to the AC electric machine that is superimposed onto the current vector, with the carrier signal 


measure at least one magnetic alignment signature of the AC electric machine from the generated carrier response signal; and 





control an orientation of the current vector using the measured at least one magnetic alignment signature, so as to achieve a desired magnetic operation of the AC electric machine.


6. The drive system of claim 2 wherein, in injecting the carrier signal, the control system is configured to inject a pulsating high frequency voltage signal or current signal with angle compensation that reduces torque ripple in the AC electric machine; and wherein, for the injection of the pulsating high frequency voltage signal with angle compensation, the at least one magnetic alignment signature comprises at least one of a pulsation axis reluctance, a pulsation axis cross reluctance, and a composite of the pulsation axis reluctance and the pulsation axis cross reluctance; and wherein, for the injection of the pulsating high frequency current signal with angle compensation, the at least one magnetic alignment signature comprises at least of a pulsation axis inductance, a pulsation axis cross inductance, and a composite of 


It is clear that all the elements in claim 18 and 23 of the subject application are to be found in claim 1 and its dependent claims 2-6 of of U.S. Patent No. US 9948224 B1. except for the feature of controlling the angle/frequency of the carrier signal to maintain a noise level associated with operation of the AC electric machine at less than a pre-determined decibel level. The fact that the claims of U.S. Patent No. US 9948224 B1 recite controlling angle/frequency of the carrier signal superimposed on the current vector to attenuate the torque ripple; it would have obvious that attenuation of the torque ripple leads to maintain a noise level associated with operation of the AC electric machine at less than a pre-determined decibel level. 
Claims 19-22 are also rejected for dependency from claim 18.
Allowable Subject Matter
6.	Claims 1-17 are allowed. The references of the record taken alone or in combination, fail to teach or suggest at least the features of the control system commands the power converter to inject the carrier signal at an injection angle between a constant flux injection angle and a constant torque injection angle, so as to reduce at least one of noise and vibration of the AC electric machine caused by the injected carrier signal.
The closet references to the present invention are believed to be as follows: Janson (US 6137258 A). Janson discloses a system for speed-sensorless control of an induction machine includes a flux regulator & torque current calculator for operating the machine in a heavily saturated state to produce a saturation induced saliency; a saliency tracker for tracking an angle of the saturation-induced saliency; a signal injector 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAID BOUZIANE/           Examiner, Art Unit 2846